—Motion for resettlement and clarification.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is ordered that the motion is granted, without costs, and the decretal paragraphs of this Court’s decision and order dated and entered January 24, 2002 (290 AD2d 856) are amended to read as follows: Ordered that the order entered October 30, 2000 is modified, on the law, without costs, by reversing so much thereof as allocated responsibility for the refund ordered between defendant County of Sullivan and defendant Town of Bethel; said refund and the interest thereon to be paid by defendant County of Sullivan; and, as so modified, affirmed. Ordered that the order entered March 21, 2001 is modified, on the law, without costs, by reversing so much thereof as vacated that part of a prior order granting summary judgment to defendant Liberty School District and as ordered defendant County of Sullivan to pay the full refund due plaintiff; plaintiff awarded a refund in the amount of $16,921.72, together with interest thereon; and, as so modified, affirmed.
Mercure, J.P., Crew III, Spain, Carpinello and Rose, JJ., concur.